DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 02/09/2022 has been entered. Claim 8 has been amended. Claims 1-3 and 5-21 remain pending in the application. Applicant’s amendments to claim 18 has overcome the 112 (b) rejection previously set forth in the Final Office Action mailed 11/09/2021.

Response to Arguments
3.	Applicant’s arguments, see page 10, filed 02/09/2022, with respect to claims 1-3 and 5-21 have been fully considered and are persuasive.  The 35 U.S.C. 103  rejection of claims 1-3 and 5-21  has been withdrawn. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-11, 12-13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090143046 A1) in view of Fujii (US 20190090141 A1).
Regarding claim 1, Smith teaches a method (method of Figs. 2-7), comprising: 
evaluating, by network equipment comprising a processor, a condition occurring with respect to a first user equipment, first credentials of a first user identity associated with the first user equipment (If the caller is not using a TPA-registered phone and did not enter a *272 type dialing sequence, then the call is blocked, step 320, as a non-emergency call at a time, see [0064]), and second credentials of a second user identity associated with a second user equipment (If a communications channel has been allocated to TPA operation and the emergency responder's mobile device is pre-registered as a TPA-authorized mobile device, the network can recognize the pre-registered TPA authorized mobile device from the mobile device's unique ID and recognizes the call as a TPA-call, see [0036]); 
based on a first determination that the first user equipment is a non-emergency response device, decreasing, by the network equipment, a first group of first antennas utilized to facilitate a first connection to the first user equipment by a first quantity of first antennas (If necessary, the bandwidth allocated to civilian mobile device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected. This is illustrated in FIG. 3 as the connection to mobile device 101c has been dropped and denied further access to the network (illustrated as a white lightning bolt), and the TPA call (illustrated as a dashed black lightning bolt) by the emergency responder 108 is connected, see [0036]), wherein the first determination is based on the first credentials indicating the first user identity is associated with non-emergency personnel (If a TPA-allocated channel is at capacity when the call from a TPA-authorized mobile device is received for a civilian mobile device, another civilian mobile device call is dropped in order to provide sufficient capacity to complete the call, with the associated preemption process being used to prevent another 911 call from being dropped, see [0048]); and 
based on a second determination that the second user equipment is an emergency response device (If a call is initiated by a TPA-authorized mobile device, or if the call is generated from a non-pre-registered mobile device using the *272 dialing procedure, TPA is initiated, step 205, see [0053]), increasing, by the network equipment, a second group of second antennas utilized to facilitate a second connection to the second user equipment by a second quantity of second antennas (reallocate network resources from general population usage to emergency response personnel communication use, step 211, see [0058]), wherein the second determination is based on the second credentials indicating the second user identity is associated with emergency personnel (When TPA is initiated, step 205, only emergency personnel previously registered or given clearance "on the fly" will be permitted access to the partitioned and reserved network resources, see [0053]), and wherein the increasing comprises adding the first quantity of first antennas to the second group of second antennas (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to TPA operation in order to provide emergency responders reliable cellular communications. This is illustrated in FIG. 4 which shows connected TPA calls with police 108 and fire 109 personnel (illustrated as a dashed black lightning bolts), while mobile devices 101c and 101d have been disconnect (illustrated as a white lightning bolts). Automatically allocating more resources to TPA use reduces the bandwidth available to the general public, which will limit general access to the network, see [0037]).
However, Smith does not teach wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network, and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network.
In an analogous art, Fujii teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (Further, when the traffic amount decreases in at least one of the beam areas 400A to 400C using the satellite system, by reducing the number of time slots allocated to the overall satellite system and the beam area, [0082]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource, see [0044] and when it is determined that the received signal is not the received signal of the satellite system (NO in S107), it is switched to the terrestrial system, [0062]), and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network (Moreover, in an emergent condition in which a failure occurs in some of the terrestrial cellular base stations 20 due to a disaster or the like, the base-station control apparatus 50 may also control to increase the radio resource allocated for the satellite base station 30 so as to be more than that in a normal condition, [0042]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource,  [0044] and When the received power of the terrestrial system is smaller than or equal to the first threshold value Pth1 (NO in S103), the terrestrial system is switched to the satellite system (S104), and it is switched to the antenna 12 and the second system parameter group for the satellite system, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Fujii to provide a method and a system for resource sharing to avoid an interference between the beams in the satellite mobile communication system while avoiding an interference between both systems by a simple switching control of radio resources as suggested.
Regarding claim 2, Smith as modified by Fujii teaches the method of claim 1, wherein the evaluating comprises evaluating a characteristic related to a defined network service associated with the second connection to the second first user equipment (If call volume exceeds a predefined maximum (indicating an escalating situation), for example 25% usage of the partitioned and dedicated network resources in the cell site/sector, additional dedicated network resources may be partitioned to TPA operation, step 211, to allow emergency response personnel to communicate, see Smith [0056]).

Regarding claim 3, Smith as modified by Fujii teaches the method of claim 2, further comprising: prior to the decreasing of the first group of first antennas and the increasing of the second group of second antennas and based on the evaluating, determining, by the network equipment, that the condition is expected to impact the defined network service associated with the first second connection (When the communication channel is in TPA mode, the cellular system (be it at the base station, BSC/RNC/MSC, or in a central location such as a NOC) monitors incoming and outgoing calls to determine whether any emergency response personnel is using a TPA-pre-registered mobile device or has completed a special dialing procedure invoking TPA preemption, see Smith [0052]).

Regarding claim 6, Smith as modified by Fujii teaches the method of claim 1, wherein the decreasing of the first group of first antennas comprises temporarily discontinuing usage of a first antenna of the first group of first antennas for the first connection (Notify general public that calls are being terminated, see Smith step 210), and wherein the increasing of the second group of second antennas comprises temporarily adding the first antenna to the second group of second antennas (Partition and dedicate additional channel, see Smith step 211).

Regarding claim 7, Smith as modified by Fujii teaches the method of claim 1, further comprising: prior to the decreasing of the first group of first antennas and the increasing of the second group of second antennas, facilitating, by the network equipment, an instantiation of a software defined networking controller device that enables a service for the second user equipment (If, however, the call volume (or number of access requests or engaged bandwidth) exceeds the predetermined threshold, an abnormal situation exists which may indicate that an emergency situation is unfolding. To prepare for an emergency situation, network resources (e.g., communication channels on a particular base station antenna) are partitioned and reserved for TPA use, see Smith [0050]).
Regarding claim 8, Smith as modified by Fujii teaches the method of claim 1, further comprising: based on the second credentials of the second user identity associated with the second user equipment being determined to be emergency response personnel credentials, determining, by the network equipment, that the second user equipment is the an emergency response device (the network can recognize the pre-registered TPA authorized mobile device from the mobile device's unique ID, see Smith [0036]).

Regarding claim 9, Smith as modified by Fujii teaches the method of claim 1, wherein the condition is an emergency situation associated with a location of the first user equipment and the second user equipment (FIG. 2 illustrates a cellular communication network in such an emergency situation. In this illustration, a truck 107 in the vicinity of base station 102 is on fire, see Smith [0027]).

Regarding claim 10, Smith teaches a system (system of Figs. 2-7), comprising: 
a processor (The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, see [0075]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (The software module may reside in a processor readable storage medium and/or processor readable memory, see [0075]), comprising: 
determining a condition at a location of a first user equipment and a second user equipment has changed to an emergency response event (FIG. 2 illustrates a cellular communication network in such an emergency situation. In this illustration, a truck 107 in the vicinity of base station 102 is on fire, see [0027]); 
decreasing a first group of first antennas allocated for the first user equipment by a first quantity of antennas (If necessary, the bandwidth allocated to civilian mobile device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected. This is illustrated in FIG. 3 as the connection to mobile device 101c has been dropped and denied further access to the network (illustrated as a white lightning bolt), and the TPA call (illustrated as a dashed black lightning bolt) by the emergency responder 108 is connected, see [0036]) based on a first determination that the first user equipment is associated with credentials of a first entity that utilizes the first user equipment as a non-emergency response user equipment (If a TPA-allocated channel is at capacity when the call from a TPA-authorized mobile device is received for a civilian mobile device, another civilian mobile device call is dropped in order to provide sufficient capacity to complete the call, with the associated preemption process being used to prevent another 911 call from being dropped, see [0048]); and
increasing a second group of second antennas allocated for the second user equipment by a second quantity of antennas (reallocate network resources from general population usage to emergency response personnel communication use, step 211, see [0058]) based on a second determination that the second user equipment is an emergency response device (When TPA is initiated, step 205, only emergency personnel previously registered or given clearance "on the fly" will be permitted access to the partitioned and reserved network resources, see [0053]), wherein the increasing comprises adding the second first quantity of antennas to the first second group of first second antennas (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to TPA operation in order to provide emergency responders reliable cellular communications. This is illustrated in FIG. 4 which shows connected TPA calls with police 108 and fire 109 personnel (illustrated as a dashed black lightning bolts), while mobile devices 101c and 101d have been disconnect (illustrated as a white lightning bolts). Automatically allocating more resources to TPA use reduces the bandwidth available to the general public, which will limit general access to the network, see [0037]).
 However, Smith does not teach wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network, and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network.
In an analogous art, Fujii teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (Further, when the traffic amount decreases in at least one of the beam areas 400A to 400C using the satellite system, by reducing the number of time slots allocated to the overall satellite system and the beam area, [0082]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource, see [0044] and when it is determined that the received signal is not the received signal of the satellite system (NO in S107), it is switched to the terrestrial system, [0062]), and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network (Moreover, in an emergent condition in which a failure occurs in some of the terrestrial cellular base stations 20 due to a disaster or the like, the base-station control apparatus 50 may also control to increase the radio resource allocated for the satellite base station 30 so as to be more than that in a normal condition, [0042]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource,  [0044] and When the received power of the terrestrial system is smaller than or equal to the first threshold value Pth1 (NO in S103), the terrestrial system is switched to the satellite system (S104), and it is switched to the antenna 12 and the second system parameter group for the satellite system, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Fujii to provide a method and a system for resource sharing to avoid an interference between the beams in the satellite mobile communication system while avoiding an interference between both systems by a simple switching control of radio resources as suggested.

Regarding claim 11, Smith as modified by Fujii teaches the system of claim 10, wherein the operations further comprise: during the emergency response event, discontinuing usage of a first antenna of the first group of first antennas for the first user equipment (Notify general public that calls are being terminated, see Smith step 210); and 
adding the first antenna to the second group of second antennas for the second user equipment (Partition and dedicate additional channel, see Smith step 211).

Regarding claim 12, Smith as modified by Fujii teaches the system of claim 11, wherein the operations further comprise: determining the condition at the location has changed to a non-emergency response event (Eventually the emergency situation will be resolved and emergency personnel will begin to scene. As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]); 
removing the first antenna from the first group of second antennas for the second user equipment (With cellular communications returning to normal, cellular communications resources may be released from TPA operations, restoring the network to normal operations, see Smith [0038]);
resuming usage of the first antenna of the first group of first antennas for the first user equipment (As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]); and 
resuming usage of the first quantity of antennas at the first group of first antennas for the first user equipment (As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]).

Regarding claim 13, Smith as modified by Fujii teaches the system of claim 10, wherein the operations further comprise: 
prior to the decreasing of the first group of first antennas and the increasing of the second group of second antennas, facilitating an instantiation of a software defined networking controller device that provides a defined service (To prepare for an emergency situation, network resources (e.g., communication channels on a particular base station antenna) are partitioned and reserved for TPA use, step 203, see Smith [0050]).

Regarding claim 15, Smith as modified by Fujii teaches the system of claim 10, wherein the operations further comprise: based on the first determination, increasing a bandwidth of a communication link provided to the first user equipment (If call volume exceeds a predefined maximum (indicating an escalating situation), for example 25% usage of the partitioned and dedicated network resources in the cell site/sector, additional dedicated network resources may be partitioned to TPA operation, step 211, to allow emergency response personnel to communicate, see Smith [0056]).

Regarding claim 16, Smith as modified by Fujii teaches the system of claim 10, wherein the operations further comprise: changing a quality of a service during an ongoing communication with the second user equipment, wherein the service is defined for the second user equipment (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to TPA operation in order to provide emergency responders reliable cellular communications, see Smith [0037]).

Regarding claim 17, Smith teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, see [0075]), comprising: 
evaluating a condition experienced at a first user equipment, wherein the condition is one from a group of conditions, the group of conditions comprising an emergency response condition and a non-emergency response condition When the communication channel is in TPA mode, the cellular system (be it at the base station, BSC/RNC/MSC, or in a central location such as a NOC) monitors incoming and outgoing calls to determine whether any emergency response personnel is using a TPA-pre-registered mobile device or has completed a special dialing procedure invoking TPA preemption, see [0052]); 
decreasing a first group of first antennas utilized to provide a first connection to the first user equipment by a first quantity of antennas based on the condition being determined to be the non-emergency response condition (If necessary, the bandwidth allocated to civilian mobile device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected. This is illustrated in FIG. 3 as the connection to mobile device 101c has been dropped and denied further access to the network (illustrated as a white lightning bolt), and the TPA call (illustrated as a dashed black lightning bolt) by the emergency responder 108 is connected, see [0036]); and 
increasing a second group of second antennas utilized to provide a second connection to a second user equipment by the first quantity of antennas based on the condition being determined to be the emergency response condition (If a call is initiated by a TPA-authorized mobile device, or if the call is generated from a non-pre-registered mobile device using the *272 dialing procedure, TPA is initiated, step 205, see [0053] and reallocate network resources from general population usage to emergency response personnel communication use, step 211, see [0058]), wherein the increasing comprises temporarily adding the first quantity of antennas to the second group of second antennas (To accommodate the increase in TPA calls, additional network resources may be automatically allocated to TPA operation in order to provide emergency responders reliable cellular communications. This is illustrated in FIG. 4 which shows connected TPA calls with police 108 and fire 109 personnel (illustrated as a dashed black lightning bolts), while mobile devices 101c and 101d have been disconnect (illustrated as a white lightning bolts). Automatically allocating more resources to TPA use reduces the bandwidth available to the general public, which will limit general access to the network, see [0037]).
However, Smith does not teach wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network, and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network.
In an analogous art, Fujii teaches wherein the decreasing of the first group of first antennas comprises transitioning the first connection with the first user equipment from a satellite network to an access network (Further, when the traffic amount decreases in at least one of the beam areas 400A to 400C using the satellite system, by reducing the number of time slots allocated to the overall satellite system and the beam area, [0082]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource, see [0044] and when it is determined that the received signal is not the received signal of the satellite system (NO in S107), it is switched to the terrestrial system, [0062]), and wherein the increasing of the second group of second antennas comprises transitioning the second connection with the second user equipment from the access network to the satellite network (Moreover, in an emergent condition in which a failure occurs in some of the terrestrial cellular base stations 20 due to a disaster or the like, the base-station control apparatus 50 may also control to increase the radio resource allocated for the satellite base station 30 so as to be more than that in a normal condition, [0042]; the communication terminal apparatus 10 performs downlink and uplink communications with the terrestrial cellular base station 20 and the satellite base station 30 respectively based on the allocation information on the radio resource,  [0044] and When the received power of the terrestrial system is smaller than or equal to the first threshold value Pth1 (NO in S103), the terrestrial system is switched to the satellite system (S104), and it is switched to the antenna 12 and the second system parameter group for the satellite system, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Fujii to provide a method and a system for resource sharing to avoid an interference between the beams in the satellite mobile communication system while avoiding an interference between both systems by a simple switching control of radio resources as suggested.

Regarding claim 18, Smith as modified by Fujii teaches the non-transitory machine-readable medium of claim 17, wherein the decreasing the first group of first second antennas comprises temporarily halting information transmitted via the first connection to the first user equipment (In an embodiment, before terminating calls in order to allocate the additional channel to TPA operation, non-essential (i.e., non-emergency personnel) mobile devices 101 that have a call or data sessions in progress with the allocated channel may be informed with a warning tone and/or recorded announcement that their call is being terminated unless a defined code is entered, see Smith [0057]).

Regarding claim 19, Smith as modified by Fujii teaches the non-transitory machine-readable medium of claim 17, Fujii further teaches wherein the operations further comprise: 
transitioning a second communication with the second user equipment from the access network to the satellite network (switch to satellite system, step 104 of Fig. 3]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith with the satellite service of Fujii to provide a method and a system for resource sharing to avoid an interference between the beams in the satellite mobile communication system while avoiding an interference between both systems by a simple switching control of radio resources as suggested.
Regarding claim 21, Smith as modified by Fujii teaches the non-transitory machine-readable medium of clam 18, wherein the operations further comprise: determining the condition at the location has changed to the non-emergency response condition (Eventually the emergency situation will be resolved and emergency personnel will begin to scene. As conditions return to normal, civilian call volume should return to normal levels while the number of emergency responders requiring TPA-access will also decline, see Smith [0038]); removing the first quantity of antennas from the second group of second antennas for the second user equipment (With cellular communications returning to normal, cellular communications resources may be released from TPA operations, restoring the network to normal operations, see Smith [0038]).

6.	Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20090143046 A1) in view of Fujii and further in view of Azizi et al. (US 20190364492 A1).
Regarding claim 5, Smith as modified by Fujii teaches the method of claim 1.
However, Smith and Fujii do not teach wherein the access network is an access network configured to operate according to a fifth-generation wireless network protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth-generation wireless network communication protocol.
In an analogous art, Azizi teaches wherein the access network is an access network configured to operate according to a fifth-generation wireless network protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth-generation wireless network communication protocol (Worldwide Interoperability for Microwave Access (WiMax), 5G (e.g., millimeter Wave (mmWave), 3GPP New Radio (NR)), next generation cellular standards like 6G, see Azizi [0293]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Fujii with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Regarding claim 20, Smith as modified by Fujii teaches the non-transitory machine-readable medium of claim 19.
However, Smith and Fujii  do not teach wherein the access network is an access network configured to operate according to a fifth-generation wireless network communication protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth-generation wireless network communication protocol.
In an analogous art, Azizi teaches wherein the access network is an access network configured to operate according to a fifth-generation wireless network protocol, and wherein the satellite network is a satellite network configured to operate according to a sixth-generation wireless network communication protocol (Worldwide Interoperability for Microwave Access (WiMax), 5G (e.g., millimeter Wave (mmWave), 3GPP New Radio (NR)), next generation cellular standards like 6G, see Azizi [0293]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Fujii with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Regarding claim 14, Smith as modified by Fujii teaches system of claim 13.
 However, Smith and Fujii do not teach wherein the software defined networking controller device enables delivery of the defined service via an open application programming interface and based on being merged with an access network architecture.
In an analogous art, Azizi teaches wherein the software defined networking controller device enables delivery of the defined service via an open application programming interface and based on being merged with an access network architecture (e.g. emergency NW Mgmt client and Fronthaul/backhaul baseband modem of Azizi Fig. 246).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the emergency service of Smith and the satellite service of Fujii with the different network of Azizi to provide a method and a system to enhance emergency service as suggested.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw et al. (US 20160127943 A1) discloses network demand data can be determined by employing low cost sensing devices. In one aspect, the sensing devices can monitor user equipment activity and/or environmental conditions associated with a specific area. Sudden changes in the network demand at the area, for example, due to a planned or unplanned event, can be detected based on an analysis of the monitored information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641